Title: To George Washington from Charles Lucas Pinckney Horry, 23 April 1798
From: Horry, Charles Lucas Pinckney
To: Washington, George



Sir
April 23d 1798

It is with hesitating reluctance that I intrude on your leasure to beg you will peruse with indulgeance the small publication I have the honor to present you, your goodness will I hope excuse this liberty, and pardon my desire of proving to you (tho’ by a very imperfect production) that I partake the admiration which the Caracter of Genl Washington everywhere inspires, and the profo[u]nd contempt I have for his insignificant Enemies. I in treat you Sir to accept the assurance of all the sentiments of esteem and respect with which I have the honor to be your most obedient and very humble Servant

C. L. Pinckney Horry

